FILED
                           NOT FOR PUBLICATION                              DEC 03 2009

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

ROMEO RAMIREZ-GARCIA,                            No. 07-72911

             Petitioner,                         Agency No. A12 519 653

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR.,
ATTORNEY GENERAL,

             Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted November 2, 2009
                            San Francisco, California

Before: B. FLETCHER, CANBY, and GRABER, Circuit Judges.

       Petitioner Romeo Ramirez-Garcia seeks review of a decision of the Board of

Immigration Appeals affirming an immigration judge’s order of deportation. The

immigration judge denied Ramirez-Garcia’s claim of derivative United States

citizenship and his application for withholding of removal. The citizenship claim




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
is the only issue that Ramirez-Garcia has presented here. We have jurisdiction

over the petition pursuant to 8 U.S.C. § 1252.

      We need not address Ramirez-Garcia’s challenge to the admissibility of his

father’s affidavit and related papers because we conclude that, whether or not the

disputed material is admitted, the record presents a genuine issue of material fact

with regard to Ramirez-Garcia’s claim to be a national of the United States. See 8

U.S.C. § 1252(b)(5)(B). When the record shows “a genuine issue of material fact

about the petitioner’s nationality,” the statute requires us to transfer this proceeding

to the district court for “a new hearing on the nationality claim and a decision on

that claim.” Id.; see Ayala-Villanueva v. Holder, 572 F.3d 736, 738, 740 (9th Cir.

2009). We accordingly transfer this proceeding to the District Court for the

District of Arizona for a de novo hearing on Ramirez-Garcia’s nationality. We

hold the petition for review in abeyance pending the district court’s decision.

Ayala-Villanueva, 572 F.3d at 740.

    MATTER TRANSFERRED TO DISTRICT COURT OF ARIZONA;
PETITION FOR REVIEW HELD IN ABEYANCE.




                                           2